Dear Sheriff Arbuckle:
Your request for an Attorney General's opinion has been forwarded to me for research and reply.  Specifically, you ask:
    Is it lawful for a Justice of the Peace to hold a commission as a reserve deputy sheriff?
This issue was previously addressed by this office and by the Louisiana Judiciary Commission in Attorney General Opinion No. 96-356, which is attached for your review.  In this opinion, correspondence from the Office of Special Counsel to the Judiciary Commission notified the Attorney General's office that a Justice of the Peace is governed by the Code of Judicial Conduct and that allowing a Justice of the Peace to be employed by a district attorney's or a sheriff's office is violative of the Code of Judicial Conduct.
The letter further stated that if a Justice of the Peace were to simultaneously serve as a deputy sheriff, he or she may be placed at risk before the Judiciary Commission and the Louisiana Supreme Court since this dual service raises the appearance of impropriety and of a lack of impartiality.
Therefore, it is the opinion of this office that a deputy sheriff may not also serve as a Justice of the Peace.  If you should need further clarification of the position of the Judiciary Commission, the Office of Special Counsel can be contacted at 601 St. Charles Avenue, New Orleans, Louisiana 70130, (504) 568-8299.
We trust this sufficiently answers your question; however, if you should need anything further do not hesitate to contact this office.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ FRANCES J. PITMAN Assistant Attorney General
RPI/FJP/sc
Attachment
a:\00-295.op
OPINION NUMBER 96-356
September 4, 1996
78  DUAL OFFICEHOLDING LSA-R.S. 42:61, et seq.
A deputy sheriff may not serve as a justice of the peace, as per advisory ruling of the Judiciary Commission.
Honorable Connie G. Moore Justice of the Peace St. Tammany Parish P.O. Box 1133 Covington, LA 70434
Dear Ms. Moore:
In response to your inquiry of recent date, we enclose a copy of a ruling recently issued by the Judiciary Commission indicating that a deputy sheriff may not also serve as a justice of the peace.
In response to your second inquiry, the Dual Officeholding and Dual Employment provisions, LSA-R.S. 42:61, et seq., are generally applicable only to the holding of two public offices.  Here, a psychologist would hold a position within the private sector, thereby making those provisions inapplicable.
However, we advise you to consult the Judiciary Commission, at the number on the enclosed correspondence for a further advisory ruling.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ KERRY L. KILPATRICK Assistant Attorney General
KLK:ams Enclosure